Citation Nr: 1414605	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-39 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in May 2011 and was remanded for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent.  The combined service-connected rating for compensation is 70 percent.

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the grant of TDIU have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2013).   The record indicates that the Veteran has not been gainfully employed since August 2006.

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

Service connection is in effect for posttraumatic stress disorder (PTSD), rated 70 percent.  The combined service-connected rating for compensation is 70 percent.  Therefore, the Veteran meets the criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected disability renders him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran has been provided multiple VA examinations which have addressed the effects of his service-connected disabilities on employability.   The July 2008 examiner who examined the Veteran for purpose of evaluating PTSD stated that the Veteran did odd jobs around the house for his family and was not paid, but his living expenses were taken care of, and that the Veteran had been doing that for ten to twenty years.  The Veteran related to the examiner that he did not do any work at least one to two days a week because he did not feel like doing anything, and he was allowed to work around his moods and symptoms.  The examiner listed the Veteran's work history as consisting of being a dishwasher, selling and picking fruit and vegetables, and working as a stock clerk at a department store.  The examiner described a history of angry outbursts; arrests for fighting; poorly managed anger affecting relationships with others; and feelings of edginess and jumpiness.  The examiner stated that the Veteran's heightened automatic arousal (symptoms of increased irritability, tension, feeling on edge, jumpy, and restlessness) likely contributed to daytime fatigue, diminished work-related endurance, and concentration, and may have resulted in the Veteran oversleeping at times and missing work.  The examiner stated that those symptoms increased the risk of reduced occupational productivity, interpersonal conflicts, work-related accidents, and inattentiveness to tasks.  While the Veteran admitted to occasional cocaine use, the examiner reported that the Veteran's PTSD symptoms were all present even in the absence of cocaine intoxication.  The examiner opined that the Veteran did not experience total occupation and social impairment, but stated that the Veteran's angry outbursts negatively affected his ability to get along with co-workers.

VA treatment records from March 2008 show that the Veteran voluntarily came to the ER seeking help for anger-related issues.  The physician related that the Veteran reported always waking up angry and confused, and had emotional outbursts which frightened his family.  The Veteran reported that waking up late and sleeping poorly often resulted in tardiness to work and in losing some jobs.  The Veteran also acknowledged that he was quick to engage in physical altercations, which resulted in multiple assault charges and six prior arrests for assault.  The Veteran reported that he preferred to be by himself due to his history of anger.  The physician described the Veteran's work history as consisting of roofing, labor pool, and a warehouse, and stated that the Veteran currently did odd jobs or handyman jobs.  

In the August 2009 notice of disagreement, the Veteran stated that his violent nightmares kept him up at night left him sleep-deprived and drowsy during the day.  He stated that he attempted to secure employment, but that he was unable to conduct himself in a work environment.  The Veteran enclosed information from a former employer for whom the Veteran worked in a roofing company.  The March 2009 note stated that the Veteran used to drive a truck for the company and picked up workers, but he was always tired and sleepy, his nerves were very bad, and he was unable to work with a large crew.

In the September 2009 appeal, the Veteran stated that he was unable to conduct himself appropriately in a work environment; that he had daily verbal, and sometimes physical, altercations when he was employed; that he was terminated from numerous jobs due to those altercations; that he was unable to make friends; and that the medications treating his symptoms made him so tired and sleepy that he would not be able to work even if he tried.  The Veteran confirmed that he had done roofing work, but denied stating that he was ever a handyman.  The Veteran stated that he told the examiner that he lived at an ex-employer's home and, before receiving disability payments, had to keep the house clean, which included cleaning the yard and cutting the grass, but that he no longer was required to do that once he started paying rent.  The Veteran reported that he did not take instructions well from others; was unable to work as a member of a team; was unable to do physical work because of medications and because he was always so tired; and that, without the medications, he was unable to sleep.  He stated that he got frustrated easily and did not adapt to change, which affected his ability to learn a new trade and which would allow him not to work around other people.  The Veteran noted that he was not a technically-oriented person, and that all he knew how to do was work with his hands.  

A former employer of the Veteran's, who was also a cousin, sent in a statement in July 2010 in which he related that the Veteran worked for him in his family business for approximately two years.  He stated that during that time, he had to continuously speak to the Veteran concerning his conduct on work sites.  The Veteran could not work effectively with a crew because he constantly got into physical altercations, causing the crews he worked on to be inefficient.  He stated that he had made numerous attempts to keep the Veteran employed with the company, but regardless of where within the company he placed the Veteran, things did not work out.  The Veteran was unable to work alone due to the hazards involved in the work and due to the lack of the necessary training and education.  He related that after two years, all efforts have been exhausted and, despite the Veteran being a family member, he had to make the difficult business decision to terminate the Veteran's employment.

The Veteran's neighbor sent in a statement in September 2010 in which she stated that the Veteran had mood swings which were unpredictable, and was serene one moment, changing the next moment; could not recall conversations; and interacting with him was difficult.

At a November 2011 VA examination, which incorporated the findings of a June 2011 general VA examination.  The Veteran reported to the examiner that he had been jailed numerous times for fighting, brawling, and cocaine possession; that he was unemployed; that a daughter who lived near-by helped him with his household responsibilities; that he attended therapy; that it did not take much to get him upset; that he had been in numerous fights over the years; and that he mostly isolated himself as he did not trust people and found it difficult to be around them.  The Veteran reported that he used to perform odd jobs and run errands sporadically for a family, for which he was paid in room and board, but that they had a falling-out a couple of years prior, and he now lived in an apartment alone.  The Veteran also related that he experienced agitation, restlessness, sleeplessness, sleep disturbances, fatigue, loss of energy, and poor concentration.  The examiner noted that those symptoms caused clinically significant distress or impairment in the social and occupational areas.  The examiner opined that the Veteran's symptoms did not cause total occupational or social impairment.

The October 2011 letter from the Vet Center psychologist stated that the Veteran was seen at that Vet Center from June 2008 to March 2009 for individual therapy for PTSD symptoms, and that that therapy focused mainly on the Veteran's memories of Vietnam and unstable mood.  The psychologist said that the Veteran discussed his difficulties getting close to people, among other issues.

Two VA examiners have opined that the Veteran's symptoms did not cause total occupational or social impairment.  Neither one of the examiners has opined what the Veteran could do in order to be employable, such as whether he would be capable of undergoing vocational training or was only qualified for sedentary office work.  None of the VA or Vet Center treatment records speak directly to the issue of the Veteran's employability.  Ultimately, however, it is not the medical opinion of the physicians that is dispositive.  Rather, the adjudicator must make a decision on the employability question based on the findings of the physicians and the entirety of the record.  Moore v. Nicholson, 21 Vet. App. 211 (2007) (while the medical examiner provides a disability evaluation, the rating specialist interprets medical reports in order to match the rating with the disability).  
 
With respect to PTSD, the 70 percent disability rating alone demonstrates that the Veteran has occupational and social impairment, with deficiencies in most areas, such as work, due to PTSD.  38 C.F.R. § 4.130 (2013).  Moreover, the various VA examinations have noted significant occupational and social impairment due to PTSD.  The Veteran's tendency to isolate himself, his anger issues and assaultive behavior, his sleep disturbances and resulting work-related issues, and his decreased reliability and productivity suggest interference with occupational functioning.  The question is whether the occupational impairments due to his service-connected PTSD prevent the Veteran from securing or following substantially gainful employment.
  
The Veteran's previous work experience appears to exclusively involve manual labor, working in the service industry, and working for his cousin in a family-owned construction business.  According to the medical records and lay statements in the record, the Veteran is unable to perform manual or service industry work, as he can no longer perform many of the functions necessary for such employment due to his PTSD symptoms such as anger outbursts, a short temper, the inability to get along with others, assaultiveness (both verbal and physical) on the job sites, tardiness and sleepiness at the job, and general unpredictability and instability.  All the medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him both socially and occupationally.  According to his service separation form, the Veteran's graduation from high school was his highest level of education.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain sedentary office employment, or that he would be able to complete that training.  In addition, based on the evidence available, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD symptoms render him unable to obtain and maintain sedentary office employment. 
The Board finds that the evidence is at least in equipoise with respect to whether the Veteran is able to secure or follow substantially gainful employment.  That finding is based on the examiners' opinions that the Veteran's service-connected PTSD symptoms caused him clinically significant distress or impairment in the social and occupational areas.  While the examiners did not state that the Veteran experienced total occupational impairment, the symptoms described by them and by the lay statements show that the Veteran is occupationally impaired.  The Board finds the extensive evidence of the Veteran's symptoms persuasive, and resolves reasonable doubt in favor of the Veteran that his education, work experience, and employment history, combined with his PTSD symptoms, preclude securing or following a substantially gainful occupation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.340 (2013).
 
As the evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow substantially gainful employment due to service-connected disability, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, warranting entitlement to TDIU.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


